           Case Case
                1:14-cv-00695-WMS-HKS
                     17-330, Document 110-1,
                                        Document
                                             02/26/2019,
                                                    54 Filed
                                                         2505509,
                                                             02/26/19
                                                                  Page1
                                                                      Page
                                                                        of 11 of 1




MANDATE
                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     5th day of February, two thousand and nineteen.

     Before:     José A. Cabranes,
                 Susan L. Carney,
                        Circuit Judges,
                 Valerie E. Caproni,
                        District Judge.*
     ________________________________

      Patrick Velarde, on behalf of himself and all others
      similarly situated,                                      JUDGMENT
                                                               Docket No. 17-330
                   Plaintiff - Appellant,

      v.

      GW GJ, Inc., D/B/A The Salon Professional
      Academy of Buffalo, Margaret Grenauer, Paul
      Grenauer,

                Defendants - Appellees.
      ________________________________


             The appeal in the above captioned case from a judgment of the United States District
     Court for the Western District of New York was argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

              IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the
     district court is AFFIRMED.


                                                             For the Court:

                                                             Catherine O’Hagan Wolfe,
                                                             Clerk of Court




     ______________
     *Judge Valerie E. Caproni, of the United States District Court for the Southern District of New
     York, sitting by designation.

MANDATE ISSUED ON 02/26/2019
